Case 1:20-cv-21707-JEM Document 122 Entered on FLSD Docket 07/30/2021 Page 1 of 13




                            UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF FLORIDA
                        CASE NO: 20-21707-CV-MARTINEZ/BECERRA

    RAYMOND JAMES FINANCIAL, INC.,

                  Plaintiff,

    vs.

   FEDERAL INSURANCE COMPANY;
   TRAVELERS CASUALTY AND SURETY
   COMPANY OF AMERICA; GREAT
   AMERICAN INSURANCE COMPANY;
   BEAZLEY INSURANCE COMPANY, INC.;
   and ST. PAUL MERCURY INSURANCE
   COMPANY,

                  Defendants.

               PLAINTIFF RAYMOND JAMES FINANCIAL, INC.’S
       MOTION FOR PARTIAL SUMMARY JUDGMENT AGAINST DEFENDANT
    FEDERAL INSURANCE COMPANY AND SUPPORTING MEMORANDUM OF LAW

          Plaintiff, Raymond James Financial, Inc. (“Raymond James”), by and through undersigned

   counsel and pursuant to Fed. R. Civ. P. 56, moves for partial summary judgment against Defendant

   Federal Insurance Company (“Federal”) on Federal’s Seventh, Eighth, Ninth, Twenty-Second and

   Twenty-Eighth Affirmative Defenses [ECF No. 46]. In support thereof, Raymond James submits

   the following memorandum of law.

                                     I.      INTRODUCTION

          This is an insurance coverage dispute arising from Federal and the other defendant-insurers

   failure to indemnify Raymond James for covered losses under a series of Financial Institution

   Bonds (the “Bonds”) that Raymond James purchased from the Defendants providing a total of $60

   million in “single loss” employee fidelity coverage. Raymond James was insured by Federal under

   the Primary Bond, the Second Excess Bond and the Third Excess Bond (as defined in the First
Case 1:20-cv-21707-JEM Document 122 Entered on FLSD Docket 07/30/2021 Page 2 of 13




   Amended Complaint). Raymond James suffered a covered loss under the Bonds resulting directly

   from dishonest and fraudulent acts committed by a Raymond James employee, Joel Burstein

   (“Burstein”), while acting in collusion with his former father-in-law Ariel Quiros (“Quiros”), in

   connection with the purchase, improvement and expansion of the Jay Peak Resort in Jay Peak,

   Vermont by Quiros. As part of their dishonest and fraudulent scheme, Burstein and Quiros, with

   the intent to financially benefit themselves and entities operated and controlled by Quiros and

   others, misappropriated over $60 million in limited partnership funds for purposes unrelated to

   any of the Jay Peak limited partnerships and for Quiros’ personal benefit.

          Upon discovery of the fraud, the SEC initiated litigation against Quiros on April 12, 2016,

   which resulted in the appointment of Michael Goldberg as the Receiver for the Jay Peak limited

   partnerships and related entities (the “SEC Receiver”). See (Plaintiff Raymond James Financial,

   Inc.’s Local Rule 56.1 Statement of Material Facts in Support of Motions for Partial Summary

   Judgment (“Stmt. Mat. Facts”) at ¶ 6). 1 Soon thereafter, numerous lawsuits were filed against
                                            0F




   Raymond James and Burstein, including an action filed by the SEC Receiver on May 20, 2016,

   and a consolidated class action lawsuit filed on May 3, 2016 by individual EB-5 investors who

   were seeking to recover, among other damages, the limited partnership funds that had been

   misappropriated by Burstein and Quiros using accounts at Raymond James. (Id. at ¶ 7). After

   months of confidential negotiations, Raymond James agreed to settle with the SEC Receiver and

   class counsel. (Id. at ¶ 8). The Settlement Agreement, which was subsequently approved by the

   Court in the receivership action, provided for the dismissal of all Jay Peak related civil litigation

   against Raymond James and a bar of future litigation (other than actions brought directly by


   1
    Pursuant to S.D. Fla. L.R. 56.1, Raymond James’ Local Rule 56.1 Statement of Material Facts is
   being filed contemporaneously with this Motion. Pursuant to this Court’s Order [ECF No. 96],
   Raymond James further refers the Court to the parties’ Joint Statement of Undisputed Facts.

                                                    2
Case 1:20-cv-21707-JEM Document 122 Entered on FLSD Docket 07/30/2021 Page 3 of 13




   government entities) in exchange for payment of $150 million from Raymond James. (Id. at ¶¶ 8,

   9).

          On or about May 4, 2016, Raymond James’ Legal Department received notice that the

   Daccache class action lawsuit had been filed against Raymond James and Burstein. (Id. at ¶ 10).

   At that time, Raymond James received notice of an actual claim in which it was alleged that

   Raymond James was liable to a third party under circumstances which, if true, would constitute a

   loss under the Bonds. (Id.). Raymond James then reported to the Defendants a claim under the

   Bonds on May 16, 2016. (Id. at ¶ 11). Raymond James, as requested by the Defendants and

   pursuant to agreed-upon extensions, submitted a narrative proof of loss to the Defendants on

   February 27, 2018. (Id. at ¶ 12). Over two years later, on April 20, 2020, Federal, as the primary

   insurer in a follow form tower, denied coverage under the Bonds. (Id. at ¶ 13).

          Raymond James then filed this lawsuit on April 23, 2020. (Id. at ¶ 14). Raymond James

   filed a First Amended Complaint for Damages on July 8, 2020. (Id.). The lawsuit asserts claims

   for breach of contract and declaratory relief, and seeks to recover the $60 million in insurance

   coverage that Raymond James purchased from the Defendants under the Bonds at issue. (Id.). In

   response to the First Amended Complaint, Federal filed its Answer and Affirmative Defenses

   [ECF No. 46], and asserted numerous affirmative defenses, certain of which, as addressed herein,

   are not supported by any record evidence in this case or otherwise are legally inapplicable to

   Raymond James’ claims in this lawsuit. Accordingly, and for the reasons discussed herein,

   Raymond James is entitled to partial summary judgment on Federal’s Seventh, Eighth, Ninth,

   Twenty-Second and Twenty-Eighth Affirmative Defenses.




                                                   3
Case 1:20-cv-21707-JEM Document 122 Entered on FLSD Docket 07/30/2021 Page 4 of 13




                                          II.     ARGUMENT

   A.     Summary Judgment Standard

          “Rule 56(c) mandates the entry of summary judgment . . . against a party who fails to make

   a showing sufficient to establish the existence of an element essential to that party’s case, and on

   which that party will bear the burden of proof at trial.” Celotex Corp. v. Catrett, 477 U.S. 317,

   322 (1986). “When the non-moving party bears the burden of proof on an issue at trial, the moving

   party need not ‘support its motion with affidavits or other similar material negating the opponent’s

   claim” to meet its initial burden on summary judgment. Rice-Lamar v. City of Fort Lauderdale,

   232 F.3d 836, 840 (11th Cir. 2000) (quoting Celotex Corp., 477 U.S. at 323) (emphasis in original).

   Instead, the moving party simply may “point out to the district court” . . . “that there is an absence

   of evidence to support the nonmoving party’s case.” Id.; Young v. City of Augusta ex rel. DeVaney,

   59 F.3d 1160, 1170 (11th Cir. 1995) (to prevail, moving party may “may show that the non-moving

   party has no evidence to support [an essential element] of its case”). Once the moving party makes

   this showing, “the burden shift[s] to the nonmoving party to designate, through affidavits or

   otherwise . . . , specific facts showing that there is a genuine issue for trial.” Young, 59 F.3d at

   1170. “The existence of a mere scintilla of evidence in support of the non-movant’s position is

   insufficient; there must be evidence on the basis of which a jury could reasonably find for the

   nonmovant.” Yacht Club on the Intracoastal Condo. Ass’n v. Lexington Ins. Co., 944 F. Supp. 2d

   1258, 1261 (S.D. Fla. 2013).

   B.     Principles of Insurance Policy Interpretation

          Florida law is well-settled that insuring or coverage clauses must be read in the broadest

   possible manner to afford the greatest extent of coverage. Hudson v. Prudential Prop. & Cas. Ins.

   Co., 450 So. 2d 565, 568 (Fla. Dist. Ct. App. 1984). Exclusionary clauses, in contrast, are always



                                                     4
Case 1:20-cv-21707-JEM Document 122 Entered on FLSD Docket 07/30/2021 Page 5 of 13




   strictly construed. Westmoreland v. Lumbermens Mut. Cas. Co., 704 So. 2d 176, 179 (Fla. Dist.

   Ct. App. 1997). Because exclusions are fundamentally contrary to the purpose of insurance,

   Florida courts hold insurers “responsible for clearly setting forth what [is] excluded from coverage

   under the terms of the policy.” Fayad v. Clarendon Nat’l Ins. Co., 899 So. 2d 1082, 1086 (Fla.

   2005).    Accordingly, if an insurer intends to exclude or limit coverage, it must do so

   unambiguously. Anderson, 756 So. 2d at 34. Where policy language is susceptible to more than

   one reasonable interpretation, it is considered to be ambiguous. Washington Nat’l Ins. Corp. v.

   Ruderman, 117 So. 3d 943, 948 (Fla. 2013). Any ambiguity must be liberally construed in favor

   of coverage and strictly against the insurer. Id. at 949-50. In other words, where “one reasonable

   interpretation of the policy provisions would provide coverage, that is the construction which must

   be adopted.” Id. at 950.

   C.       Raymond James is Entitled to Partial Summary Judgment on Federal’s Seventh,
            Eighth, Ninth, Twenty-Second and Twenty-Eighth Affirmative Defenses

            The “burden of proving each element of an affirmative defense rests on the party that

   asserts the defense.” Paladin Shipping Co. v. Star Capital Fund, Ltd. Liab. Co., 491 F. App’x 42,

   44 (11th Cir. 2012) (quoting Custer Med. Ctr. v. United Auto. Ins. Co., 62 So. 3d 1086, 1097 (Fla.

   2010)). Accordingly, Federal bears the burden of establishing the elements of each asserted

   affirmative defense. Regions Bank v. Old Jupiter, LLC, No. 10-80188-CIV, 2010 WL 5148467,

   at *2 (S.D. Fla. Dec. 13, 2010). Because Federal cannot meet that burden with respect to its

   Seventh, Eighth, Ninth, Twenty-Second and Twenty-Eighth Affirmative Defenses, Raymond

   James is entitled to summary judgment on those defenses.




                                                    5
Case 1:20-cv-21707-JEM Document 122 Entered on FLSD Docket 07/30/2021 Page 6 of 13




          i.      Seventh, Eighth and Ninth Affirmative Defense – Aggregate Limits of Liability
                  are Inapplicable

          Federal asserted for its Seventh, Eighth and Ninth Affirmative Defenses that Raymond

   James’ cannot recover in excess of the Aggregate Limit of Liability under the Primary Bond ($20

   million), the Second Excess Bond ($20 million excess of $40 million) and the Third Excess Bond

   ($40 million in excess $60 million), respectively. [ECF No. 46 at pp. 43-44]. Raymond James is

   entitled to summary judgment on these defenses, because the aggregate limits of liability in these

   Bonds is completely inapplicable. As the First Amended Complaint makes clear, Raymond James

   is only seeking to recover the $60 million in “single loss” employee fidelity coverage under the

   Bonds resulting from Burstein’s dishonesty. [ECF No. 39 at ¶¶ 1, 74]. And, indeed, the Primary

   Bond expressly provides that “[s]ingle loss” means “all acts or omissions . . . caused by any person

   (whether an Employee or not) or in which such person is implicated.” [ECF No. 39 at Ex. A,

   Primary Bond, Limit of Liability, p. 13]. There is no record evidence to even suggest that the

   aggregate limits of liability under the Bonds are applicable in this case.

          Therefore, Raymond James is entitled to partial summary judgment on Federal’s Seventh,

   Eighth and Ninth Affirmative Defenses.

          ii.     Twenty-Second Affirmative Defense – Raymond James is Entitled to Recover its
                  Attorneys’ Fees and Costs Pursuant to Fla. Stat. § 627.428 if it Prevails

          Federal asserted for its Twenty-Second Affirmative Defense that Raymond James seeks to

   recover fees and costs not covered under the Primary Bond, relying on Exclusion (u) (as amended

   by Endorsement No. 5) of the Primary Bond. That exclusion provides that there is no coverage

   for “all fees, costs, and expenses incurred by the Insured (1) in establishing the existence or amount

   of loss covered under this bond, except to the extent covered under the portion of Insuring

   Agreement (a) entitled Audit Expense; or (2) as a party to legal proceeding whether or not such



                                                     6
Case 1:20-cv-21707-JEM Document 122 Entered on FLSD Docket 07/30/2021 Page 7 of 13




   legal proceeding exposes the Insured to loss covered by this bond.” [ECF No. 46 at p. 49]. Federal

   appears to be suggesting that Raymond James is not entitled to recover its attorneys’ fees and costs

   in this litigation.

           But, if Raymond James prevails in this action against Federal, the Court is required to

   award Raymond James its attorneys’ fees and costs pursuant to Florida Statutes Section 627.428.

   See Fla. Stat. § 627.428(1) (“Upon the rendition of a judgment or decree by any of the courts of

   this state against an insurer and in favor of any named or omnibus insured or the named beneficiary

   under a policy or contract executed by the insurer, the trial court or, in the event of an appeal in

   which the insured or beneficiary prevails, the appellate court shall adjudge or decree against the

   insurer and in favor of the insured or beneficiary a reasonable sum as fees or compensation for the

   insured’s or beneficiary’s attorney prosecuting the suit in which the recovery is had”) (emphasis

   added). Indeed, an award of fees under Fla. Stat. § 627.428 “is a mandatory, non-discretionary

   requirement of law.” Sanchez v. AN Luxury Imports of Pembroke Pines, Inc., 216 So. 3d 723, 730

   (Fla. Dist. Ct. App. 2017).

           Therefore, if successful against Federal in this litigation, Raymond James is, as a matter of

   law, entitled to recover its attorneys’ fees and costs from Federal. Accordingly, Raymond James

   is entitled to summary judgment on Federal’s Twenty-Second Affirmative Defense.

           iii.     Twenty-Eighth Affirmative Defense – Raymond James Timely Filed this Action

           Federal asserted for its Twenty-Eighth Affirmative Defense that “Raymond James claim is

   barred by the applicable statute of limitations and/or contractual limitations period as outlined in

   the Primary Bond.” [ECF No. 46 at p. 51]. This defense fails as a matter of law and undisputed

   fact.




                                                    7
Case 1:20-cv-21707-JEM Document 122 Entered on FLSD Docket 07/30/2021 Page 8 of 13




          Under Florida law, the statute of limitations for an action for breach of a written instrument

   is five (5) years. Fla. Stat. § 95.11(2)(b). A cause of action accrues when the last element

   constituting the cause of action occurs. Fla. Stat. § 95.031(1). “Florida case law consistently holds

   that a cause of action for breach of contract accrues and the limitations period commences at the

   time of the breach.” Clark v. Estate of Elrod, 61 So. 3d 416, 418 (Fla. Dist. Ct. App. 2011) (internal

   quotation marks omitted). As such, “a breach of contract action on an insurance contract accrues

   on the date the contract is breached.” Dinerstein v. Paul Revere Life Ins. Co., 173 F.3d 826, 828

   (11th Cir. 1999) (citing State Farm Mut. Auto. Ins. Co. v. Lee, 678 So. 2d 818, 821 (Fla. 1996));

   Saenz v. State Farm Fire & Cas. Co., 861 So. 2d 64 (Fla. Dist. Ct. App. 2003) (statute of limitations

   period in breach of insurance contract actions begins running from the date of the alleged breach).

   To that end, “a specific refusal to pay a claim is the breach which triggers the cause of action and

   begins the statute of limitations running” in actions predicated upon insurance contracts. Donovan

   v. State Farm Fire & Cas. Co., 574 So. 2d 285, 286 (Fla. Dist. Ct. App. 1991) (citations omitted);

   Roth v. State Farm Mut. Auto. Ins. Co., 581 So. 2d 981, 983 (Fla. Dist. Ct. App. 1991) (insurer’s

   notification to insureds that claim was denied triggered the running of the statute of limitations).

          Federal, as the primary insurer in a follow form tower, denied coverage on April 20, 2020.

   (Stmt. Mat. Facts at ¶ 13). This denial of coverage triggered the running of the statute of limitations

   under Florida law. Donovan, 574 So. 2d at 286; Roth, 581 So. 2d at 983. Raymond James filed

   this action on April 23, 2020 – within days of Federal’s denial of coverage. (Stmt. Mat. Facts at ¶

   14). Raymond James timely brought this action within the five-year statute of limitations.

          In response to an interrogatory asking for the factual basis for its defense, Federal asserted

   that Raymond James’ claim under the Bonds was barred either by the statute of limitations in Fla.

   Stat. 95.11 or the two-year suit limitation imposed by the Bonds.            See [Federal Insurance



                                                     8
Case 1:20-cv-21707-JEM Document 122 Entered on FLSD Docket 07/30/2021 Page 9 of 13




   Company’s Objections and Responses to Raymond James Financial, Inc.’s First Set of

   Interrogatories at No. 4, a copy of which is attached hereto as Exhibit “1”].

          As to the former, Federal contended that Raymond James’ claim is untimely because Fla.

   Stat. 95.11(2)(e) provides that in an “action for breach of a property insurance contract,” the period

   runs from the date of loss. But this is not a property insurance claim governed by Fla. Stat. §

   95.11(2)(e); it is an action for indemnification under a tower of fidelity bonds. To be sure, the

   published decisions that have referenced Fla. Stat. § 95.11(2)(e) all involved lawsuits for damage

   to real property, typically in the context of hurricane damage. 2 Fla. Stat. § 95.11(2)(e) simply has
                                                                   1F




   2
     See McMillan v. Cincinnati Ins. Co., No. 5:20-cv-72-Oc-30PRL, 2020 WL 5947656 (M.D. Fla.
   June 12, 2020) (breach of contract action based on failure to pay insurance proceeds for damage
   to plaintiff’s home); The Jacqueline Norris Huggett v. Ironshore Specialty Ins. Co., No. 18-21467-
   CIV-ALTONAGA/Goodman, 2018 WL 8359643, at *1 (S.D. Fla. July 18, 2018) (damage to
   plaintiff’s home from Hurricane Irma); Siegel v. Tower Hill Signature Ins. Co., 225 So. 3d 974
   (Fla. Dist. Ct. App. 2017) (claim under homeowners’ insurance policy arising from drain line
   collapse under foundation of home); Harco Co. of Jacksonville, LLC v. Chubb Custom Ins. Co.,
   No. 3:15-CV-818-J-39MCR, 2016 WL 7206177 (M.D. Fla. Mar. 18, 2016) (breach of contract for
   failing to pay for structural damages to apartment); N.P.V. Realty Corp. v. Nationwide Mut. Assur.
   Co., No. 8:14–CV–03235–T–17MAP, 2015 WL 3494127 (M.D. Fla. June 3, 2015) (action for
   damage to real property); Luciano v. United Prop. & Cas. Ins. Co., 156 So. 2d 1108 (Fla. Dist. Ct.
   App. 2015) (action for breach of homeowner’s insurance based on denial of claim for hurricane
   damage to home); Donovan v. Fla. Peninsula Ins. Co., 147 So. 3d 566 (Fla. Dist. Ct. App. 2014)
   (action against property insurer for failing to pay costs to comply with building codes in the repair
   of hurricane damage to insured’s property); Linares v. Universal Prop. & Cas. Ins. Co., 141 So.
   3d 719 (Fla. Dist. Ct. App. 2014) (breach of contract arising from denial of insureds’ claim for
   hurricane damage to home); Rizo v. State Farm Florida Ins. Co., 133 So.3d 1114 (Fla. Dist. Ct.
   App. 2014) (action arising from damages caused by Hurricane Wilma); Cypress Chase Condo.
   Ass’n A v. QBE Ins. Corp., No. 10–61987–CIV, 2013 WL 1191413 (S.D. Fla. Mar. 22, 2013)
   (property damage arising from Hurricane Wilma); Regency 288, LLC v. Glencoe Ins. Ltd., No. 12-
   62461-Civ-SCOLA, 2013 WL 12092098 (S.D. Fla. Aug. 16, 2013) (damage to property resulting
   from Hurricane Wilma); Olear Org. v. North Pointe Ins. Co., No. 6:12–cv–850–Orl–28KRS, 2012
   WL 5471789 (M.D. Fla. Nov. 9, 2012) (plaintiff’s property was damaged by Hurricane Charley);
   Garden-Aire South Condo. Ass’n Inc. v. QBE Ins. Corp., 10-61985-CIV-
   DIMITROULEAS/SNOW, 2012 WL 12861091 (S.D. Fla. Nov. 20, 2012) (property damage from
   Hurricane Wilma); West Palm Gardens Villas Condo. Ass’n, Inc. v. Aspen Specialty Ins. Co., No.
   11-23912-Civ, 2012 WL 3017083 (S.D. Fla. June 25, 2012) (homeowner’s insurance dispute
   involving loss from Hurricane Wilma); Kelly v. Balboa Ins. Co., 897 F. Supp. 2d 1262 (M.D. Fla.
   2012) (dispute involving loss to real property); Allstate Ins. Co. v. Country Club Apartments, NO.
                                                     9
Case 1:20-cv-21707-JEM Document 122 Entered on FLSD Docket 07/30/2021 Page 10 of 13




   no applicability here. The five-year statute of limitations began to run on the date of Federal’s

   breach, not the date of Raymond James’ loss. Raymond James plainly brought this action within

   the five years of Federal’s breach of the Bonds.

          Alternatively, Federal contended that Raymond James’ claim is barred by the two-year suit

   limitation imposed by the Bonds. Florida law is clear, however, that any contract provision that

   seeks to reduce the limitations period is void. See Fla. Stat. 95.03 (“Any provision in a contract

   fixing the period of time within which an action arising out of the contract may be begun at a time

   less than that provided by the applicable statute of limitations is void”); Montroy v. State Farm.

   Mut. Auto. Ins. Co., No. 8:12-CV-1871-T-24EAJ, 2012 WL 4746407, at *4 (M.D. Fla. Oct. 4,

   2012) (limitations period in insurance policy reducing statute of limitations to two years was void

   under Florida law); N.P.V. Realty Corp. v. Nationwide Mut. Assur. Co., No. 8:14–CV–03235–T–

   17MAP, 2015 WL 3494127, at * 4 (M.D. Fla. June 3, 2015) (provision in policy requiring legal

   action within five years of when loss occurred is void).

          Simply put, an insurance policy that is subject to Florida law cannot reduce the statute of

   limitations to file an insurance coverage lawsuit to less than five years. “Therefore, the Florida

   rule governing the statute of limitations for claims made under an insurance policy applies, and

   [Raymond James] ha[d] five years to bring suit.” Montroy, 2012 WL 4746407. Because Raymond

   James brought this action within five years of Federal’s breach, Raymond James’ claims are not

   barred by the applicable statute of limitations or the void contractual limitations period in the




   11-61907-CIV-SEITZ/SIMONTON, 2012 WL 13008297 (S.D. Fla. Jan. 13, 2012) (claim for
   damages to property as a result of Hurricane Wilma).




                                                      10
Case 1:20-cv-21707-JEM Document 122 Entered on FLSD Docket 07/30/2021 Page 11 of 13




   Bonds. Raymond James thus is entitled to summary judgment on Federal’s Twenty-Eighth

   Affirmative Defense.

                                     III.   CONCLUSION

          For all the foregoing reasons, the Court should grant the Motion and enter a partial

   summary judgment in favor of Raymond James and against Federal on Federal’s Seventh, Eighth,

   Ninth, Twenty-Second and Twenty-Eighth Affirmative Defenses.



   Dated: July 30, 2021.                     Respectfully submitted,

                                             /s/ Jason S. Mazer
                                             Jason S. Mazer, Esq.
                                             Florida Bar No. 0149871
                                             Joshua R. Alhalel, Esq.
                                             Florida Bar No. 0016320
                                             CIMO MAZER MARK PLLC
                                             100 Southeast Second Street, Suite 3650
                                             Miami, Florida 33131
                                             Telephone: (305) 374-6481; Fax: (305) 374-6488
                                             jmazer@cmmlawgroup.com
                                             jalhalel@cmmlawgroup.com




                                               11
Case 1:20-cv-21707-JEM Document 122 Entered on FLSD Docket 07/30/2021 Page 12 of 13




                                   CERTIFICATE OF SERVICE

          I hereby certify that on July 30, 2021, I electronically filed this Motion for Partial Summary

   Judgment Against Federal Insurance Company and Supporting Memorandum of Law with the

   Clerk of Court using CM/ECF. I also certify that the foregoing document is being served this day

   on parties listed in the below Service List via transmission of Notices of Electronic Filing

   generated by CM/ECF or in some other manner.


                                                                 /s/ Jason S. Mazer




                                                   12
Case 1:20-cv-21707-JEM Document 122 Entered on FLSD Docket 07/30/2021 Page 13 of 13




                                            SERVICE LIST

    Kristina L. Marsh, Esq.                       James M. Kaplan, Esq.
    Florida Bar No. 0311080                       Florida Bar No. 921040
    GORDON REES SCULLY MANSUKHANI                 KAPLAN ZEENA LLP
    601 S. Harbor Island Blvd., Suite 109         2 South Biscayne Boulevard, Suite 3050
    Tampa, FL 33602                               Miami, Florida 33131
    Telephone (Main): 813-444-9700                Telephone: (305) 530-0800
    Telephone (Direct) 813-523-4937               Facsimile: (305) 530-0801
    Facsimile: 813-377-3505                       James.kaplan@kaplanzeena.com
    kmarsh@grsm.com                               Elizabeth.salom@kaplanzeena.com
    and                                           service@kaplanzeena.com
    Scott L. Schmookler, Esq.                     and
    Sarah Riedl Clark, Esq.                       Michael Keeley, Esq.
    GORDON REES SCULLY MANSUKHANI                 John R. Riddle, Esq.
    One North Franklin, Suite 800                 C. Adam Brinkley
    Chicago, IL 60606                             Clark Hill Strasburger
    Telephone: 312-980-6779                       901 Main Street, Suite 6000
    sschmookler@grsm.com                          Dallas, Texas 75202-3794
    srclark@grsm.com                              Telelphone: (214) 651-4718
                                                  Facsimile: (214) 659-4121
    Counsel for Federal Insurance Company         mkeeley@clarkhill.com
                                                  jriddle@clarkhill.com
                                                  abrinkley@clarkhill.com

                                                  Counsel for Beazley Insurance Company, Inc.

    E.A. “Seth” Mills, Jr., Esq.                  Dustin C. Blumenthal
    Florida Bar No. 339652                        Florida Bar No. 0149871
    Ryan J. Weeks, Esq.                           Goldberg Segalla
    Florida Bar No. 5 7 8 9 7                     222 Lakeview Avenue, Suite 800
    MILLS PASKERT DIVERS                          West Palm Beach, FL 33401
    100 N. Tampa Street, Suite 3700               Telephone: (561) 618-4485
    Telephone: (813) 229-3500                     Facsimile: (561) 618-4549
    Facsimile: (813) 229-3502                     dblumenthal@goldbergsegalla.com
    smills@mpdlegal.com                           lparker@goldbergsegalla.com
    rweeks@mpdlegal.com                           and
    csoltis@mpdlegal.com                          Stephen N. Dratch, Esq.
                                                  Franzblau Dratch, P.C.
    Counsel for Travelers Casualty and Surety     354 Eisenhower Parkway
    Company of America                            Livingston, New Jersey 07039
                                                  Telephone: (973) 992-3700

                                                  Counsel for Great American Insurance Company




                                                 13
